Case: 1:21-cv-01361-JPC Doc #: 1-1 Filed: 07/15/21 1 of 15. PageID #: 5




                           EXHIBIT A
            Case: 1:21-cv-01361-JPC Doc #: 1-1 Filed: 07/15/21 2 of 15. PageID #: 6




                                           NAILAH K. BYRD
                                   CUYAHOGA COUNTY CLERK OF COURTS
                                                   1200 Ontario Street
                                                  Cleveland, Ohio 44113




                                             Court of Common Pleas


                                   New Case Electronically Filed: COMPLAINT
                                               June 11,2021 13:44


                                              By: PAUL KNOTT 0059727

                                              Confirmation Nbr. 2275352



  CORRINE PAYTON                                                          CV 21 948649

          vs.
                                                                Judge: JOHND. SUTULA
  DOLLAR TREE, INC., ET AL




                                                   Pages Filed: 3




Electronically Filed 06/11/2021 13:44/ /CV21 948649 / Confirmation Nbr. 2275352 / CLDLJ
            Case: 1:21-cv-01361-JPC Doc #: 1-1 Filed: 07/15/21 3 of 15. PageID #: 7




                                     IN THE COURT OF COMMON PLEAS
                                         CUYAHOGA COUNTY, OHIO

     CORRINE PAYTON                                               )        CASE NO.
     1422 SOM Center Road #303                                    )
     Mayfield Hts., Ohio 44124                                    )
                                                                           JUDGE
                                                      )
                                        Plaintiff,    )
                                                      )
     v.                                               )
                                                      )
     DOLLAR TREE, Inc.                                )                    COMPLAINT
     c/o Corporation Service Company, Statutory Agent )                    (Jury demand endorsed hereon)
     100 Shockoe Slip Fl 2                            )
     Richmond, VA 23219-4100                           )
                                                      )
     Also serve at                                    )
     1609 Golden Gate Plaza                           )
     Mayfield Heights, Ohio 44124                     )
                                                      )
                                 Defendant.           )

             Now comes Plaintiff, Corrine Payton, by and through attorney Paul Knott and for her

     Complaint state as follows:

                                                     COUNT ONE

              1.      Defendant Dollar Tree, Inc. was at all times relevant herein in custody, management

     and control and responsible for the care and maintenance of the Dollar Tree store #4559 located at

     1609 Golden Gate Plaza, in the City of Mayfield Heights, County of Cuyahoga and State of Ohio

     (hereinafter “premises”).

              2.      On or about June 25, 2019, Plaintiff Corrine Payton was, at all times relevant

     herein, an invitee of Defendant at the premises.


Electronically Filed 06/11/2021 13:44 / / CV 21 948649 / Confirmation Nbr. 2275352 / CLDLJ
            Case: 1:21-cv-01361-JPC Doc #: 1-1 Filed: 07/15/21 4 of 15. PageID #: 8



              3.      Plaintiff believes and therefore avers that Defendant was negligent in creating a

     latent hazard upon the premises, i.e. causing and permitting liquid soap to accumulate on the floor

     and failing to warn invitees, including Plaintiff Corrine Payton, of said hazard

              4.      Plaintiff was at all times exercising due care while walking through the premises

     when she slipped and fell on the aforementioned liquid soap.

              5.      As a further direct and proximate result of Defendant's negligence, Plaintiff was

     caused to suffer serious and permanent injuries to her head, neck, elbow, back and other parts of

     her body; was caused to suffer and continues to suffer great pain of body and mind, now and in

     the future; was prevented from transacting her normal and daily activities, now and in the future;

     and was caused to seek medical treatment for which she incurred expenses and will incur additional

     expenses for further such treatment in the future.

              WHEREFORE, Plaintiff Corrine Payton demand judgment against Defendant, Dollar Tree

     in an amount in excess of $25,000.00, plus interest and for all costs incurred herein.

                                                                  Respectfully submitted,


                                                                  /s/ PauL KnoTT

                                                                  PAUL KNOTT -- #0059727
                                                                  The IMG Center
                                                                  1360 East 9th Street, Suite 910
                                                                  Cleveland, Ohio 44114
                                                                  216-589-0907
                                                                  216-589-0907 facsimile
                                                                  pknott@knottlawoffice.com

                                                                  Attorney for Plaintiff




Electronically Filed 06/11/2021 13:44 / / CV 21 948649 / Confirmation Nbr. 2275352 / CLDLJ
            Case: 1:21-cv-01361-JPC Doc #: 1-1 Filed: 07/15/21 5 of 15. PageID #: 9



                                                   JURY DEMAND

              Plaintiff hereby demand a trial by Jury in the within matter.



                                                                  /s/ PauL KnoTT

                                                                  PAUL KNOTT -- #0059727




Electronically Filed 06/11/2021 13:44 / / CV 21 948649 / Confirmation Nbr. 2275352 / CLDLJ
SUMMONS IN A CIVIL ACTION                           COURT OF COMMON PLEAS, CUYAHOGA COUNTY JUSTICE CENTER
                                                                           CLEVELAND,
                                Case: 1:21-cv-01361-JPC Doc #: 1-1 Filed: 07/15/21 6 ofOHIO
                                                                                         15.44113
                                                                                              PageID #: 10
                  CASE NO.                                    SUMMONS NO.
               OV21948649                 DI   CM               44638956                                           Rule 4(B) Ohio

                                                                                                                  Rules of Civil
                                                                                                                  Procedure
                                CORRINE PAYTON                        PLAINTIFF
                                     VS
                                                                                                                 SUMMONS
                       DOLLAR TREE,        INC.,      ET AL           DEFENDANT




          DOLLAR TREE, INC.                                                             You have been named defendant in a sums
          C/O CORPORATION SERVICE COMPANY,                                            complaint (copy attached hereto) filed in Cuyahoga
          STATUTORY AGENT                                                             County Court of Common Pleas, Cuyahoga County
          100 SHOCKOE SLIP FL 2                                                       Justice Center, Cleveland, Ohio 44113, by the
          RICHMOND VA 23219                                                           plaintiff named herein.

                                                                                       You are hereby summoned and required to answer
                                                                                      the complaint within 28 days after service of this
                     Said answer is required to be served on:                         summons upon you, exclusive of the day of service.

                                                                                        Said answer is required to be served on Plaintiff's
          Plantiff's Attorney                                                         Attorney (Address denoted by arrow at left.)

          PAUL KNOTT                                                                    Your answer must also be filed with the court
          1360 EAST 9TH STREET                  STE    910                            within 3 days after service of said answer on
                                                                                      plaintiff's attorney.
          CLEVELAND,            OH 44114-0000
                                                                                        If you fail to do so, judgment by default will be
                                                                                      rendered against you for the relief demanded in the
                                                                                      complaint.

                   Case has been assigned to Judge:

          JOHN D       SUTULA
          Do not contact judge. Judge's name is given for
          attorney's reference only.

                                                                                NAILAH K.        BYRD
                                                                            Clerk of the Court of Common Pleas


                    DATE SENT
                                                                       OJJLc
            Jun     11,    2021                        By
                                                                       Deputy


             COMPLAINT FILED           06/11/2021
                                                                                     44638956




CMSN130
          Case:
          UNITED1:21-cv-01361-JPC
                     STATES       Doc #: 1-1 Filed: 07/15/21 7 of 15. PageID #: 11
          POSTAL SERVICE




Date Produced: 06/28/2021

CERTIFIED MAIL SOLUTIONS INC.:

The following is the delivery information for Certified Mail™/RRE item number 9314 8001 1300 3544
8725 31. Our records indicate that this item was delivered on 06/21/2021 at 01:25 p.m. in RICHMOND,
VA 23219. The scanned image of the recipient information is provided below.

Signature of Recipient:




Address of Recipient:




Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
please contact your local post office or Postal Service representative.

Sincerely,
United States Postal Service

The customer reference number shown below is not validated or endorsed by the United States Postal
Service. It is solely for customer use.




Sent To: 100 SHOCKOE SLIP FL 2 RICHMOND, VA 23219
SUMMONS IN A CIVIL ACTION                           COURT OF COMMON PLEAS, CUYAHOGA COUNTY JUSTICE CENTER
                                                                           CLEVELAND,
                                Case: 1:21-cv-01361-JPC Doc #: 1-1 Filed: 07/15/21 8 ofOHIO
                                                                                         15.44113
                                                                                              PageID #: 12
                  CASE NO.                                    SUMMONS NO.
               CV21948649                 DI   CM               44638957                                           Rule 4(B) Ohio

                                                                                                                  Rules of Civil
                                                                                                                  Procedure
                                CORRINE PAYTON                        PLAINTIFF
                                     VS
                                                                                                                 SUMMONS
                       DOLLAR TREE,        INC.,      ET AL           DEFENDANT




          DOLLAR TREE, INC.                                                             You have been named defendant in a sums
          C/O CORPORATION SERVICE COMPANY,                                            complaint (copy attached hereto) filed in Cuyahoga
          STATUTORY AGENT                                                             County Court of Common Pleas, Cuyahoga County
          1609 GOLDEN GATE PLAZA                                                      Justice Center, Cleveland, Ohio 44113, by the
          CLEVELAND OH 44124-0000                                                     plaintiff named herein.

                                                                                       You are hereby summoned and required to answer
                                                                                      the complaint within 28 days after service of this
                     Said answer is required to be served on:                         summons upon you, exclusive of the day of service.

                                                                                        Said answer is required to be served on Plaintiff's
          Plantiff's Attorney                                                         Attorney (Address denoted by arrow at left.)

          PAUL KNOTT                                                                    Your answer must also be filed with the court
          1360 EAST 9TH STREET                  STE    910                            within 3 days after service of said answer on
                                                                                      plaintiff's attorney.
          CLEVELAND,            OH 44114-0000
                                                                                        If you fail to do so, judgment by default will be
                                                                                      rendered against you for the relief demanded in the
                                                                                      complaint.

                   Case has been assigned to Judge:

          JOHN D       SUTULA
          Do not contact judge. Judge's name is given for
          attorney's reference only.

                                                                                NAILAH K.        BYRD
                                                                            Clerk of the Court of Common Pleas


                    DATE SENT
                                                                       OJJLc
            Jun     11,    2021                        By
                                                                       Deputy


             COMPLAINT FILED           06/11/2021
                                                                                     44638957




CMSN130
SUMMONS IN A CIVIL ACTION                           COURT OF COMMON PLEAS, CUYAHOGA COUNTY JUSTICE CENTER
                                                                           CLEVELAND,
                                Case: 1:21-cv-01361-JPC Doc #: 1-1 Filed: 07/15/21 9 ofOHIO
                                                                                         15.44113
                                                                                              PageID #: 13
                  CASE NO.                                    SUMMONS NO.
               CV21948649                 DI   CM               44638957                                           Rule 4(B) Ohio

                                                                                                                  Rules of Civil
                                                                                                                  Procedure
                                CORRINE PAYTON                        PLAINTIFF
                                     VS
                                                                                                                 SUMMONS
                       DOLLAR TREE,        INC.,      ET AL           DEFENDANT




          DOLLAR TREE, INC.                                                             You have been named defendant in a sums
          C/O CORPORATION SERVICE COMPANY,                                            complaint (copy attached hereto) filed in Cuyahoga
          STATUTORY AGENT                                                             County Court of Common Pleas, Cuyahoga County
          1609 GOLDEN GATE PLAZA                                                      Justice Center, Cleveland, Ohio 44113, by the
          CLEVELAND OH 44124-0000                                                     plaintiff named herein.

                                                                                       You are hereby summoned and required to answer
                                                                                      the complaint within 28 days after service of this
                     Said answer is required to be served on:                         summons upon you, exclusive of the day of service.

                                                                                        Said answer is required to be served on Plaintiff's
          Plantiff's Attorney                                                         Attorney (Address denoted by arrow at left.)

          PAUL KNOTT                                                                    Your answer must also be filed with the court
          1360 EAST 9TH STREET                  STE    910                            within 3 days after service of said answer on
                                                                                      plaintiff's attorney.
          CLEVELAND,            OH 44114-0000
                                                                                        If you fail to do so, judgment by default will be
                                                                                      rendered against you for the relief demanded in the
                                                                                      complaint.

                   Case has been assigned to Judge:

          JOHN D       SUTULA
          Do not contact judge. Judge's name is given for
          attorney's reference only.

                                                                                NAILAH K.        BYRD
                                                                            Clerk of the Court of Common Pleas


                    DATE SENT
                                                                       OJJLc
            Jun     11,    2021                        By
                                                                       Deputy


             COMPLAINT FILED           06/11/2021
                                                                                     44638957




CMSN130
          Case: 1:21-cv-01361-JPC Doc #: 1-1 Filed: 07/15/21 10 of 15. PageID #: 14




                                           NAILAH K. BYRD
                                   CUYAHOGA COUNTY CLERK OF COURTS
                                                   1200 Ontario Street
                                                  Cleveland, Ohio 44113




                                             Court of Common Pleas


                                                   ANSWER OF...
                                                 July 13,2021 15:45


                                      By: CHRISTOPHER E. COTTER 0084021

                                              Confirmation Nbr. 2299701



  CORRINE PAYTON                                                          CV 21 948649

          vs.
                                                                Judge: JOHND. SUTULA
  DOLLAR TREE, INC., ET AL




                                                   Pages Filed: 5




Electronically Filed 07/13/2021 15:45 / ANSWERS / CV 21 948649 / Confirmation Nbr. 2299701 / BATCH
          Case: 1:21-cv-01361-JPC Doc #: 1-1 Filed: 07/15/21 11 of 15. PageID #: 15




                                             IN THE COURT OF COMMON PLEAS
                                                 CUYAHOGA COUNTY, OHIO

              CORRINE PAYTON,                                       ; CASE NO. CV 21 948649

                                                     Plaintiff,     ! JUDGE JOHN D. SUTULA


              vs.                                                   ' ANSWER TO PLAINTIFF’S
                                                                    ■ COMPLAINT BY DEFENDANT
              DOLLAR TREE, INC., et al.                             ! DOLLAR TREE STORES, INC.


                                                  Defendants.       ! (JURY DEMAND ENDORSED HEREON)




                     Now comes Defendant, Dollar Tree Stores, Inc. (incorrectly identified as “Dollar Tree,

             Inc.” in Plaintiffs Complaint) (hereinafter “Answering Defendant” or “Dollar Tree”), by and

             through counsel, and for its Answer to Plaintiffs Complaint, states as follows:

                                                         FIRST DEFENSE

                                      ANSWER TO FACTS COMMON TO ALL COUNTS

                      1.      With respect to the allegations set forth in Paragraph 1 of Plaintiffs Complaint,

             Dollar Tree admits that it operated a store at 1609 Golden Gate Plaza, Mayfield Heights, Ohio.

             Dollar Tree is without knowledge or information sufficient to form a belief as to the truth of the

             allegations contained in Paragraph 1 of Plaintiffs Complaint and therefore denies the same.

                     2.       Dollar Tree is without knowledge or information sufficient to form a belief as to

             the truth of the allegations contained in Paragraph 2 of Plaintiffs Complaint and therefore denies

             the same.

                     3.       Dollar Tree denies the allegations contained in Paragraph 3 of Plaintiffs

             Complaint.




Electronical!) Filed 07/13/2021 15:45 / ANSWERS / CV 21 948649 / Confirmation Nbr. 2299701 / BATCH
             16904297 1 134501.0052
          Case: 1:21-cv-01361-JPC Doc #: 1-1 Filed: 07/15/21 12 of 15. PageID #: 16



                     4.       Dollar Tree denies the allegations contained in Paragraph 4 of Plaintiff's

             Complaint.

                      5.      Dollar Tree denies the allegations contained in Paragraph 5 of Plaintiffs

             Complaint.

                     6.       Dollar Tree denies all allegations set forth in the Complaint that it does not

             expressly admit here.

                                                  AFFIRMATIVE DEFENSES

                     To the extent the evidence establishes the existence of any one or more of the following

             defenses or affirmative defenses, then Plaintiff is barred, in whole or in part, from obtaining any

             relief against this Answering Defendant:

                      1.      Failure to state a claim upon which relief may be granted.

                     2.       Failure to join necessary and indispensable parties to this action as required by

             Rules 17, 19, and 20 of the Federal Rules of Civil Procedure.

                     3.        Comparative negligence of Plaintiff Corrine Payton.

                     4.       Open and obvious doctrine.

                      5.       Two inch rule and/or the condition was insignificant, trivial or insubstantial.

                     6.        Step in the dark rule.

                     7.        There was no dangerous condition or defect.

                      8.      Lack of actual or constructive notice of a dangerous condition or defect.

                     9.       Plaintiff cannot identify, explain or prove what caused the injury.

                      10.     Primary assumption of the risk.

                      11.      Secondary and/or implied assumption of the risk.

                      12.     Express assumption of the risk.




Electronical!) Filed 07/13/2021 15:45 / ANSWERS / CV 21 948649 / Confirmation Nbr. 2299701 / BATCH
             16904297 1 134501.0052
          Case: 1:21-cv-01361-JPC Doc #: 1-1 Filed: 07/15/21 13 of 15. PageID #: 17



                      13.      Applicable statute of limitations.

                      14.      Insufficiency of service of process.

                      15.      Lack of personal jurisdiction.

                      16.      Intervening and/or superseding cause.

                      17.      Failure to mitigate damages.

                      18.      Plaintiff is not the real party in interest to all or a portion of the claimed damages

             and, therefore, Plaintiff has no legal standing or right to recover.

                      19.      Failure to join necessary and indispensable parties to this action.

                     20.       Doctrines of waiver, estoppel and/or laches.

                     21.       Plaintiff's claims violate Ohio’s frivolous conduct statute, R.C. 2323.51, and/or

             Rule 11 of the Ohio Rules of Civil Procedure.

                     22.       Any amount recoverable is limited by the Ohio Tort Reform Act.

                     23.       This Answering Defendant asserts its right to the “empty chair” defense pursuant

             to R.C. 2307.23.

                     24.       Plaintiff’s claims are barred or limited by the spoliation of evidence by persons or

             entities other than Answering Defendant.

                     25.       Plaintiff’s claims are barred by fraud by Plaintiff and/or persons acting in concert

             with Plaintiff.

                     26.       This Answering Defendant reserves the right to assert additional affirmative

             defenses as the result of ongoing discovery.

                     WHEREFORE, Defendant Dollar Tree Stores, Inc. demands that Plaintiff’s Complaint be

             dismissed with prejudice at Plaintiff’s costs and for such further equitable relief deemed

             appropriate by this Court.




Electronical!) Filed 07/13/2021 15:45 / ANSWERS / CV 21 948649 / Confirmation Nbr. 2299701 / BATCH
             16904297 1 134501.0052
          Case: 1:21-cv-01361-JPC Doc #: 1-1 Filed: 07/15/21 14 of 15. PageID #: 18




                                                                        Respectfully submitted,



                                                                         /s/ Christopher E. Cotter______
                                                                        Christopher E. Cotter (84021)
                                                                        ccotter@ralaw.com
                                                                        Nicholas A. Adair (96807)
                                                                        nadair@ralaw.com
                                                                        Roetzel & Andress, LPA
                                                                        222 South Main Street
                                                                        Akron, OH 44308
                                                                        Direct: 330.819.1127
                                                                        Telephone: 330.376.2700
                                                                        Facsimile: 330.376.4577

                                                                        ATTORNEYS FOR DEFENDANT
                                                                        DOLLAR TREE STORES, INC.




                                                         JURY DEMAND

                     Defendant hereby demands a trial by jury.

                                                                         /s/ Christopher E. Cotter______
                                                                        One of the Attorneys for Defendant




Electronical!) Filed 07/13/2021 15:45 / ANSWERS / CV 21 948649 / Confirmation Nbr. 2299701 / BATCH
             16904297 1 134501.0052
          Case: 1:21-cv-01361-JPC Doc #: 1-1 Filed: 07/15/21 15 of 15. PageID #: 19




                                                 CERTIFICATE OF SERVICE

                    The undersigned hereby certifies that a true and accurate copy of the foregoing has been
             served upon the following parties via the Court's electronic filing system this_13th day of
             July, 2021, which sent electronic notice of such filing to the attorneys of record in this case.


             Paul Knott, Esq.
             The IMG Center
             1360 East 9th Street, Suite 910
             Cleveland, Ohio 44114
             Phone: 216.589.0907
             Fax: 216.589.0907
             pknott@knottlawoffice.com

             ATTORNEY FOR PLAINTIFF
             CORRINE PAYTON

                                                                        /s/ Christopher E. Cotter____________
                                                                        One of the Attorneys for Defendant




Electronical!) Filed 07/13/2021 15:45 / ANSWERS / CV 21 948649 / Confirmation Nbr. 2299701 / BATCH
             16904297 1 134501.0052
